UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2451



THOMAS J. JOHNSON, SR.,

                                              Plaintiff - Appellant,

          versus


THOMAS C. FRAZIER, Commissioner; RICHARD
WAYBRIGHT; GUY GERSTEL; DONALD F. WALTEMEYER,
detective;   THE   BALTIMORE    CITY   POLICE
DEPARTMENT,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-97-2470-WMN)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Johnson, Sr., Appellant Pro Se. Sara Angeletti, BALTI-
MORE CITY POLICE DEPARTMENT, Baltimore, Maryland; Eileen Antoinette
Carpenter, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Johnson v. Frazier, No. CA-97-2470-WMN (D. Md. Sept. 24, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2